COURT OF APPEALS
                                        EIGHTH DISTRICT OF TEXAS
                                             EL PASO, TEXAS


                                                             §
                                                                                No. 08-20-00213-CV
     CARRIE MONROE,                                          §
                                                                                   Appeal from the
                  Appellant,                                 §
                                                                            County Court at Law No. 5
     v.                                                      §
                                                                             of Dallas County, Texas1
     UDAY SHAH,                                              §
                                                                               (TC# CC20-03109-E)
                  Appellee.                                  §


                                                 JUDGMENT

           The Court has considered this cause on the record and concludes the appeal should be

dismissed for want of prosecution. We therefore dismiss the appeal for want of prosecution. We

further order Appellant pay all costs of this appeal, and this decision be certified below for

observance.

           IT IS SO ORDERED THIS 10TH DAY OF DECEMBER, 2020.


                                                        GINA M. PALAFOX, Justice

Before Alley, C.J., Rodriguez, and Palafox, JJ.


1
    We hear this case on transfer from the Fifth Court of Appeals in Dallas. See TEX.R.APP.P. 41.3.